DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/22 has been entered.
Response to Arguments
Applicant's arguments filed 06/16/22 have been fully considered but they are not persuasive. The applicant argues that prior art of Schaerrer does read on the newly added claim limitations since Schaerrer does not mention/suggest the word “hollow”. 
The examiner respectfully disagrees because the interpretations of wherein the first lower portion comprises a hollow body is incorrect. The last three lines of paragraph 0024 discloses that “In some embodiments, the first leg 241, the second leg 242, the first upper portion 243, and the first lower portion 244 generally constitute a hollow cylindrical body having a rectangular cross section. Which means that these four portions combined form a box/rectangular shape which has a hollow body/hole in the middle/between the four portions. The way the claims is written now suggest that just the first lower portion by itself comprises a hollow body which is vague and indefinite. 
The prior art of Schaerrer et al. figures 6-7 clearly discloses a similar structural make-up as the applicants claim invention wherein the core structure has a first leg, second leg, the first upper portion, and the first lower portion; which can be reasonably interrupted as forming a hollow cylindrical body. Accordingly, the rejection will remain in the office action.  
The last three lines of paragraph 0025 discloses that “In some embodiments, the third leg 251, the fourth leg 251, the second upper portion 253, and the second lower portion 254 generally constitute a hollow cylindrical body having a rectangular cross section. The way the claims is written now suggest that just the second lower portion by itself comprises a hollow body which is vague and indefinite. 
 The prior art of Schaerrer et al. figures 6-7 clearly discloses a similar structural make-up as the applicants claim invention wherein the core structure has a third leg, fourth leg, the second upper portion, and the second lower portion; which can be reasonably interrupted as forming a hollow cylindrical body. Accordingly, the rejection will remain in the office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitations “wherein the first lower portion comprising a hollow body” is vague and indefinite. The examiner is unclear on how the first lower portion comprises a hollow body? What part of the part of the first lower portion is hollow? Does the first lower portion have a hollow body inside the first lower portion. If so, where in the applicant specifications is this featured disclosed? Note: Until, the 112 2nd rejection is clarified the examiner is assume that the prior art of Schaerrer discloses wherein the first lower portion comprising a hollow body.
Regarding claim 6, the limitations “wherein the second lower portion comprising a hollow body” is vague and indefinite. The examiner is unclear on how the second lower portion comprises a hollow body? What part of the part of the second lower portion is hollow? Does the second lower portion have a hollow body inside the second lower portion. If so, where in the applicant specifications is this featured disclosed? Note: Until, the 112 2nd rejection is clarified the examiner is assume that the prior art of Schaerrer discloses wherein the second lower portion comprising a hollow body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 6-7, 21 and 23 are rejected under 35 U.S.C. 102a1 as being anticipated by Schaerrer et al. (US 2010/0007358).
Regarding claim 1, Schaerrer et al. (Embodiment figure 7 and para 0034-0041) discloses a primary winding (32) printed on a first substrate (see figure 7); a shorted winding (36) printed on a second substrate (see figure 7) and magnetically coupled to the primary winding (see figure 7); a secondary winding (33) printed on a third substrate (see figure 7) and magnetically coupled to the shorted winding (see figure 7); and a first planar magnetic core (28a’’’/28b’’’) (see figure 7) comprising: a first leg surrounded by the primary winding (see figure 7); a second leg surrounded by the shorted winding (see figure 7); a first upper portion extending from a first end of the first leg to a first end of the second leg (see figure 7); and a first lower portion extending from a second end of the first leg to a second end of the second leg (see figure 7); wherein the first, second, and third substrates are parts of a mother substrate (24) between the first upper portion and first lower portion (see figure 7). Schaerrer et al. (Embodiment figure 7) discloses a second magnetic core (see figure 7 the core on the right side) a third leg surrounded by the shorted winding(36’’’) and a fourth leg surrounded by secondary winding (33); and wherein the first lower portion comprising a hollow body. (see figures 6-7)
Regarding claim 6, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses wherein the second planar magnetic core further comprises: a second upper portion extending from a first end of the third leg to a first end of the fourth leg(see figure 7); and a second lower portion extending from a second end of the third leg to a second end of the fourth leg (see figure 7); wherein the first, second and third substrate are parts of the mother substrate between the second upper portion and the second lower portion (see figure 7); and wherein the second lower portion comprising a hollow body. (see figures 6-7)

Regarding claim 7, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses
wherein the shorted winding comprises a multi-turn winding. (see figure 6)
Regarding claim 21, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses further comprising a through hole configured on the mother substrate at a center hole of the primary winding, wherein the first leg passes through the through hole.(see figure 7)
Regarding claim 23, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses further comprising another through hole configured on the mother substrate at a center hole of the secondary winding (see figure 7), wherein the fourth leg passes through the another through hole (see figure 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837